Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 73 objected to because of the following informalities:  acronym “IPSS-R” needs to be spelled out and defined and in claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-66 and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims recite a method of preventing one or more MDS in a subject comprising administering to the subject IL-1B antibody.

A search of relevant art, does not reveal any demonstration that IL-1B antibody prevents MDS.
The specification lacks the critical steps necessary in presenting some type of predictable response in a population of hosts deemed necessary to prevent MDS. Reasonable guidance with respect to preventing any disease relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of MDS or cancer. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical MDS and Iink those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. 
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be reasonably predicted that administration of IL-1B antibody prevents the onset of MDS in subjects as claimed. A high quantity of experimentation would be required to determine what IL-1B antibody administered to which population of subjects could predictably prevent MDS.
Claims 70-73 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in 
Claims 70-73, recite specific biological material. It is apparent that the recited antibody, MBG453, is required to practice the claimed invention, because they are specifically required in the claims. As required elements they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of the cell lines listed in claim 7. See 37 CFR 1.802.
The specification does not provide a repeatable method for obtaining the anti-TIM3 antibody, MBG453, and they do not appear to be readily available material. Deposit of the hybridoma would satisfy the enablement requirements of 35 U.S.C. 112. While the specification states on page 45, Table 5, describes amino acid and nucleotide sequences of exemplary anti-TIM-3 antibody molecules, however, does not specify the sequences for MBG453.  
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 

(a)    during the pendency of this application, access to the invention will be afforded to one determined by the Commissioner to be entitled thereto;
(b)    all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing  of a sample of the deposited material; 
(d)    a viability statement in accordance with the provisions of 37 CFR 1.807; and
(e)    the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements. 
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.

Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 72 depends from claim 67 and recites the limitations “wherein a) canakinumab, or a functional fragment thereof is dosed …” and “b) MBG453, or a functional fragment thereof, is dosed …”.  There is insufficient 
Examiner Suggestion: Amend claim 72 to depend from claim 71.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 54 and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke
(U.S. Patent 9,085,621 B2). 
Claim 54: Ke teaches the method of treating inflammatory diseases, such as myelodysplastic syndrome by administering an anti-IL-1beta antibody (Column 38 (line 55-65); Column 39-1-33) 
 “The compositions comprising herein described IL-1.beta.-specific antibodies may be administered to an individual afflicted with a disease as described herein, including, but not limited to inflammatory and autoimmune disorders. In particular, the antibodies described herein are useful for the treatment of rheumatoid arthritis, diabetes, gout, cryopyrin-associated periodic syndrome, chronic obstructive pulmonary disorder and various cardiovascular diseases such as atherosclerosis and vasculitis. The present antibodies are useful for the treatment of autoimmune and inflammatory syndromes characterized by attacks of sterile inflammation of joints, serositis, fever, and skin lesions. Inflammatory disease include, but are not limited to, Crohn's disease, colitis, dermatitis, psoriasis, diverticulitis, hepatitis, irritable bowel syndrome (IBS), lupus erythematous, nephritis, Parkinson's disease, ulcerative colitis, multiple sclerosis (MS), The present compositions comprising anti-IL-1.beta. antibodies are useful for treating autoimmune diseases such as arthritis (including rheumatoid arthritis, reactive arthritis), systemic lupus erythematosus (SLE), psoriasis and inflammatory bowel disease (IBD), encephalomyelitis, uveitis, myasthenia gravis, multiple sclerosis, insulin dependent diabetes, Addison's disease, celiac disease, chronic fatigue syndrome, autoimmune hepatitis, autoimmune alopecia, ankylosing spondylitis, ulcerative colitis, Crohn's disease, fibromyalgia, pemphigus vulgaris, Sjogren's syndrome, Kawasaki's Disease, hyperthyroidism/Graves disease, hypothyroidism/Hashimoto's disease, endometriosis, scleroderma, pernicious anemia, Goodpasture syndrome, Guillain-Barre syndrome, Wegener's disease, glomerulonephritis, aplastic anemia (including multiply transfused aplastic anemia patients), paroxysmal nocturnal hemoglobinuria, myelodysplastic syndrome, idiopathic thrombocytopenic purpura, autoimmune hemolytic anemia, Evan's syndrome, Factor VIII inhibitor syndrome, systemic vasculitis, dermatomyositis, polymyositis and rheumatic fever, Autoimmune Lymphoproliferative Syndrome (ALPS), Autoimmune Bullous Pemphigoid, Parkinson's, sarcoidosis, vitiligo, primary biliary cirrhosis, and autoimmune myocarditis” (U.S. Patent 9,085,621 B2).
Ke additionally teaches administering a therapeutically effective amount of IL-1beta binding antibody (Column 39; Lines 5-10) 
“Another embodiment provides a method for treating, inhibiting the progression of or prevention of any of a variety of inflammatory or autoimmune diseases by administering to a patient afflicted by one or more of these diseases a therapeutically effective amount of a herein disclosed IL-1.beta.-specific antibody.”
Claim 66: Ke teaches the use of treating MDS by using IL-1beta antibodies in combination with other anti-cancer agents (Column 33; Lines 57-62)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-66 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (U.S. Patent 9,085,621 B2), in view of de Mooij et al. (2017) (Targeting the interleukin-1 pathway in patients with hematological disorders. Blood. Volume 129. 2017); Ridker et al. (2017) (Effect of interleukin-1β inhibition with canakinumab on incident lung cancer in patients with atherosclerosis: exploratory results from a randomised, double-blind, placebo-controlled trial; The Lancet, Vol. 390, Issue 10105; Oct 2017), and Canakinumab Package Insert (January 5, 2017, IDS).
	Ke teaches methods of treating inflammatory diseases including MDS comprising administering IL-1B antibody to MDS patients, and administering combinations of IL-1B antibody with other anti-cancer agents, as set forth above. Ke further teaches that IL-1B antibody may be administered one time, or may be divided into a number of smaller doses to be administered at intervals of time. For any particular subject, specific dosage regimens may be adjusted over time according to the individual need. The amount administered is sufficient to result in clinically relevant reduction in inflammatory and autoimmune symptoms of a particular 
 	Ke suggests subcutaneous administration and doses ranging from about 1 mg/kg to about 25 mg/kg (col. 36, lines 17-24). Ke teaches canakinumab is demonstrated to successfully treat inflammatory disease rheumatoid arthritis (col. 2, lines 1-14). Ke teaches known anti-IL-1B antibody XOMA052 (gevokizumab) and demonstrate it successfully inhibited production of IL-6 and TNFα inflammatory signaling (Example 1, section 3.2; Table 4).
Ke does not teach:
the MDS specifically has at least a partial inflammatory basis (claim 55);
the IL-1B antibody is canakinumab (claim 62); 
the IL-1B antibody canakinumab is administered at a dose of about 150 mg to about 300 mg per treatment (claim 56);
the IL1B antibody is administered every three or four weeks (claim 61);
the IL-1B antibody canakinumab is administered subcutaneously about every three or four weeks at a dose of about 200 mg or 250 mg (claim 63); 
the IL-1B antibody is administered as a first, second, or third line treatment and is administered in a combination (claims 65 and 66);
the subject treated has a high sensitivity C-reactive protein (hsCRP) ≥ about 2 mg/L, or about 4 mg/L, or about 10 mg/L before administration of IL-1B antibody (claims 57-59); or
the IL-1B antibody is gevokizumab (claim 64).
De Mooij teaches treatment of hematological disorders, such as MDS, by targeting interleukin-1 beta. De Mooij teaches that inflammation is an important driver of carcinogenesis, and cytokines induced by IL-1B are involved in the pathogenesis of solid tumors and hematological malignancies including MDS (p. 3156, col. 2 to p. 3157, col. 1). De Mooij suggests targeting IL-1 in hematological malignancies (p. 3159, col. 1-2).
Ridker et al (2017) teaches canakinumab is a therapeutic anti-inflammatory IL-1B antibody that clinically successfully treated cancer patients with an inflammatory basis. Patients were treated with canakinumab administered at 150 mg or 300 mg subcutaneously per treatment (abstract), wherein patients received treatment either every 3 months or twice during a 2-week period, then every 3 months (p. 1834, col. 2).  Ridker et al teach that IL-1B released during inflammation contributes to tumor invasiveness, growth, and metastatic spread. Ridker et al suggests that “the inhibition of IL-1B might have an adjunctive role in the treatment of cancers that have at least a partial inflammatory basis” (Introduction). Ridker et al specifically teaches selecting patients for IL-1B canakinumab antibody treatment if they have an hsCRP level of 2mg/L or higher (Methods, p. 1834, col. 1).
Canakinumab Package Insert teaches dosing of their IL-1B antibody at 150 mg/ 1mL for subcutaneous injection (first page) and clinically use for treating inflammatory diseases (p. 4). The Package Insert teaches administering 150 mg or 2 mg/Kg weekly until clinical response (p. 32-33).
Treating MDS with at least a partial inflammatory basis:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat MDA having at least partial inflammatory basis in the method of Ke. One would have been motivated to because: (1) Ke explicitly suggest treating cancers having an 
Utilizing canakinumab as the IL-1B antibody:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer canakinumab as the IL-1B antibody in the method of Ke. One would have been motivated to because: (1) Ke explicitly suggest treating inflammatory diseases such as MDS with an IL-1B antibody; (2) Ke teach canakinumab is demonstrated to successfully treat inflammatory disease arthritis; and (3) Ridker et al suggest using canakinumab as an IL-1B antibody to inhibit the inflammatory process in cancer. One of ordinary skill in the art would have a reasonable expectation of success to administer canakinumab as the IL-1B antibody in the method of Ke given: (1) Ridker et al demonstrate its success clinically in the  inhibition of IL-1B and treatment of cancer; and (2) Canakinumab Package insert indicates canakinumab is already an approved treatment of inflammatory diseases.
Doses and administration regimen of canakinumab:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer canakinumab at a dose of about 150 mg to about 300 mg per treatment or to administer about every three or four weeks at a dose of about 200 mg or 250 mg subcutaneously, as well as administer antibody as a first, second or third line therapy. One would 
Utilizing gevokizumab as the IL-1B antibody:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize gevokizumab as the IL-1B antibody in the method of Ke. One would have been motivated to, and have a reasonable expectation of success to, because Ke et al demonstrate gevokizumab (XOMA 052) successfully inhibited production of IL-6 and TNFα inflammatory signaling.
High sensitivity C-reactive protein (hsCRP) levels:
prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the subject treated in Ke to have hsCRP ≥ about 2 mg/L, or about 4 mg/L, or about 10 mg/L before administration of IL-1B antibody. One would have been motivated to, and have a reasonable expectation of success to, because Ridker et al teach and demonstrate selecting patients for IL-1B antibody therapy having hsCRP ≥ 2 mg/L, encompassing ranges higher than 10 mg/L, that were successfully treated.
Although claim 60 does not set forth any method step to be performed that would distinguish the claimed method from that taught by the cited combined references, Ridker et al teach and demonstrate that IL-1B antibody treatment resulted in a reduction in hsCRP levels to 3.2 ng/L, 2.6 ng/L, 6mg/L, and 4,2 mg/L or reduced by 26-41% in various treatment groups (Table 1, p. 1836, col. 1-2), thus administration of IL-1B antibody is expected to result in reduced hsCRP levels as instantly claimed.


10.	Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Ke (U.S. Patent 9,085,621 B2); Ridker et al (2017, The Lancet, Vol. 390, Issue 10105; Oct 2017); de Mooij et al (2017, Blood. Volume 129. 2017); and Canakinumab Package Insert (January 5, 2017); as applied to claims 54-66 above, and further in view of Svensson et al (2018) (TET2-Driven Clonal Hematopoiesis Predicts Enhanced Response to Canakinumab in the CANTOS Trial: An Exploratory Analysis; Genetics and Genomes, Vol 138, abstract 15111) and Steensma (2018) (Clinical Implications of Clonal Hematopoiesis, Mayo Clinical Proceedings, Vol 93, 2018).

The combined references do not teach the MDS arose from antecedent clonal hematopoiesis of indeterminate potential (CHIP).
Steensma teaches MDS can arise from CHIP (Figures 1 and 2, p. 1125-1126). Steensma suggests the treatment of CHIP utilizing interleukin-1 beta inhibitors, such as Canakinumab in the treatment of MDS (p. 1127, col. 2).
Svensson et al teaches that CHIP is associated with activation in IL-1B pathway signaling. Svensson et al determined that CHIP+ patients had improved response to canakinumab. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat CHIP+ MDS patients in the method of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because: (1) the combined references teach treating MDS and inflammatory diseases having IL-1B activated signaling with an inhibitory IL-1B antibody Canakinumab; (2) Steensma teaches MDS is known to arise from CHIP and suggests the treatment of CHIP utilizing interleukin-1 beta inhibitors, such as Canakinumab in the treatment of MDS and (2) Svensson et al teach CHIP is associated with IL-1B activation and demonstrate that CHIP+ patients respond better to therapy with IL-1B antibody canakinumab.


s 67 and 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (U.S. Patent 9,085,621 B2); in view of Ridker et al (2017, The Lancet, Vol. 390, Issue 10105; Oct 2017); de Mooij et al (2017, Blood. Volume 129. 2017); and Canakinumab Package Insert (January 5, 2017); Sabatos-Peyton (U.S. Patent 9,605,070 B2); He et al. (2018) (TIM-3, a promising target for cancer immunotherapy, Oncotargets and Therapy, Vol 11. 2018), Schurch (Frontiers in Oncology, May 18, 2018, 8:1-33); and Kikushige et al (Cell Stem Cell, 2010, 7:708-717).
Ke, deMooij et al, Ridker et al, and Canakinumab Package Insert (the combined references) teach and render obvious a method of treating MDS in a subject comprising administering IL-1B antibody canakinumab to the subject and at doses of about 200 mg every 3 or 4 weeks, for the reasons set forth above. Ke et al further suggest known cancer therapies, such as immunotherapies, can be combined with IL-1B antibody for cancer treatment (col. 33, lines 57-62).
The combined references do not teach:
the method further comprises administering TIM-3 antibody MBG453;
administering canakinumab at a dose of 200 mg every 3 weeks in combination with MBG453 at a dose of 600mg every 3 weeks, or administering canakinumab at a dose of 250 mg every 4 weeks in combination with MBG453 at a dose of 800mg every 4 weeks.
Sabatos-Peyton teaches administering TIM-3 antibodies to treat cancer patients including MDS patients, and in combination with other cancer therapeutics (col. 73, lines 14-37; col. 113, lines 1-4; col. 115, lines 40-46; col. 118, lines 1-8; col. 120, lines 31-49). Sabatos-Peyton suggests anti-TIM-3 antibody can be administered at a dose of about 1 to 30 mg/kg, e.g., 
He et al teach treating cancers with immunotherapeutic anti-TIM3 antibody. He et al teach TIM3 expressed on cancer cells and myeloid cells can inhibit cancer immunity, and TIM3 expression is a promising target in cancer because of its expression on myeloid cells (p. 7006, col. 2). He et al teach known clinical trials employing TIM3 antibodies in the treatment of cancer including treatment of AML or MDS with anti-TIM3 antibody MBG453 (Table 2).
Schurch teaches TIM3 is selectively expressed on disease-initiating human AML leukemic stem cells (LSCs), but not on normal hematopoietic stem cells (HSCs). Schurch cites Kikushige et al and teaches that only TIM-3+, but not TIM-3− AML LSCs were able to reconstitute human AML in xenotransplantation assays, and TIM-3 blocking mAb treatment inhibited AML engraftment and reduced disease burden in already established xenografts. Along with reinforcing host immunity by restoring exhausted T  cells, these findings open up a very promising possibility to target the disease-initiating AML LSCs directly using anti-TIM-3 mAbs. Schurch teaches a clinical trial evaluating decitabine together with either PDR001 (anti-PD-1 mAb), MBG453 (anti-TIM-3 mAb) or the combination of PDR001 and MBG453 (NCT03066648) is currently recruiting patients with AML who are R/R or not eligible for curative therapy, as well as high-risk MDS patients (Table 6; p. 17, col. 1). Schurch also teaches 
Kikushige et al identified TIM3 as expressed on LSCs in most types of AML, but not expressed on HSCs (abstract). Kikushige et al demonstrate the success of an anti-TIM3 antibody in eradicating AML LSCs in vivo and not harming HSCs, wherein 
Kikushige et al teach the advantages of targeting TIM3 for treatment because detectable levels of TIM3 protein are not expressed in normal HSCs or other progenitors and TIM3 is expressed in LSCs at a high level (p. 714, col. 2 to p. 715, col. 1). Kikushige et al suggest using TIM3 as a target for anti-TIM3 monoclonal antibodies to eradicate AML LSCs (abstract; p. 709, col. 1; p. 715, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer anti-TIM3 antibody such as MBG453 to treat MDS in the method of the combined references. One would have been motivated to because: (1) Ke et al suggest known cancer therapies including immunotherapies can be combined with the IL-1B antibody treatment; (2) Sabatos-Peyton suggest combining cancer therapies with anti-TIM3 antibody for treatment of MDS; and (3) He et al, Schurch, and Kikushige et al teach and suggest treating MDS and targeting LSCs with anti-TIM3 monoclonal antibodies such as MBG453. One would have a reasonable expectation of success to because: (1) He et al and Schurch teach MBG453 is being clinically administered to treat MDS patients; (2) Kikushige et al demonstrate that an anti-TIM3 antibody successfully targeted LSCs and treated and reduced the risk of developing AML.  
Those of skill in the art recognize that the two agents, canakinumab and MBG453, both known to treat MDS, could have been combined by known methods, and that in combination, In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, it is prima facie obvious to combine the two compositions each of which is taught by the prior art to be useful for the same purpose, in order to be used for the very same purpose of treating MDS (see MPEP 2144.06).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the canakinumab and MBG453 at the claimed doses and administered every 3 or 4 weeks in the method of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Sabatos-Peyton suggest various dosages of TIM-3 antibodies can be administered to treat cancer encompassing the doses claimed and administering every 3 or 4 weeks; (2) the function of each antibody in the treatment of cancer is known, particularly in treating MDS; and (3) given the function of each antibody in MDS treatment is known and given the suggested dosages and administration regimens taught in the prior art, one of ordinary skill in the art could have arrived at the claimed .

12.	Claims 68 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (U.S. Patent 9,085,621 B2); Ridker et al (2017, The Lancet, Vol. 390, Issue 10105; Oct 2017); de Mooij et al (2017, Blood. Volume 129. 2017); and Canakinumab Package Insert (January 5, 2017); Sabatos-Peyton (U.S. Patent 9,605,070 B2); He et al. (2018) (TIM-3, a promising target for cancer immunotherapy, Oncotargets and Therapy, Vol 11. 2018), Schurch (Frontiers in Oncology, May 18, 2018, 8:1-33); and Kikushige et al (Cell Stem Cell, 2010, 7:708-717); as applied to claims 67 and 69-72 above, and further in view of Zeidan et al (2016, Expert Opinion on Emerging Drugs, 21:3, 283-300).
Ke, deMooij et al, Ridker et al, and Canakinumab Package Insert, Sabatos-Peyton, He et al, Schurch, and Kikushige et al (the combined references) teach and render obvious a method of treating MDS in a subject comprising administering IL-1B antibody canakinumab and TIM-3 antibody MBG453 to the subject, and administering canakinumab and MBG453 at the various claimed doses and regimens, for the reasons set forth above.
The combined references do not teach:
the MDS patients are low-risk as defined by IPSS-R (International Prognostic Scoring System- revised).
Zeidan et al teach and recognize that MDS patients identified as low-risk defined by IPSS-R are in need of biological therapies (abstract; Table 1, section 1.4; section 7.1.1, section 7.2.1.1, section 7.2.1.2, section 7.2.1.3; section 7.2.2.2, and section 7.2.2.3).
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat low-risk MDS patients in the method of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because: (1) the combined references and Zeidan et al recognize the need to treat MDS patients with biological therapeutics; (2) Zeidan et al teach the subset of MDS patients that are low-risk are in need of cancer treatment; and (3) the method of the combined references is reasonably expected to treat MDS patients including those identified as low-risk, given such patients are included with those identified by the combined references as having MDS and needing treatment.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027.  The examiner can normally be reached on Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/SARAH A ALSOMAIRY/Examiner, Art Unit 4191 
                                                                                                                                                                                                       /Laura B Goddard/Primary Examiner, Art Unit 1642